         Case 4:20-cv-00090-DPM Document 2 Filed 01/24/20 Page 1 of 5


                                                                                       ELE<;,TRONICAU.Y .FlLED
                                                                                             Plilalikl County Circuit Court
                                                                                      Terri Holllrj51s\iioriti, Circii(i/Cc:i~lii}, Cle~.
                                                                                          2020-Jan~03 1.3:23:21
                                                                                               60CY.:.20~91
                                                                                              C06D02 : 6 Pages




             IN TijlfCJRCOIT CO'QRT QF PlJJ.,f\.SK! C:QV.NTY, AR)(}).N$AS
                                         CIVIL DIVISION


CHARLI K,NiGHT                                                                           PLAIN'.flFF

V.                               CASEN'.O. 60CV.)2020-_-_

DOLGENCORP, LLC.                                                                    DEJi'ENDANTS

                                           COMPLAINT

        COMES NOW the .Plaintiff,. Charli Knight, by an.d ~J:u-oµgµ her attorneys~ Law 0ffi.c.e$ of

Travis Berry, by Cfayton B. Sexton, and for.her'Coinplaint.agaihst.the.Defendant.,.states as.follows.
                                 I. RESIDENCY AND PARTI~S

     I. That at the -time .of the incident giving ri$e tQthis. Complaint, t~ .Plaintiff~ Chadi iKrtight~

        is an individu~t~dult resident of Pµlaski Co_µnt?\ Arkansas, With.-a tesiderttiaLaddress of

        8651 Kling Road, Maoelvifle, AR72103.

     2. The -corporate Defendant, Dolgenc6'rp, .LLC., is. ,and was -a.t all times ·mentfo11ed in :thi$;
        Complaint, a corporation organized and ~xisting UIJderJh~ l1;1w.s of-tn,e.$tate·,,ofArkansas,

        and may b~ served with process through its agent fot Service, Corporation -Service

        Company, 300 Spring Street, Suite 900, Little Rock, Arkansas 72201.

     3. That at all times mentioned in this Complaint, 11)e corporate J.)efendanti Qolg~n~Qw,,ttc.~

        owned and operated a retail store locateq at 1~216         Gh.i~ot Road, Mabel'val~~- ·Pulaski
         County, Arkansas (hereinafter "Dollar General Store# 13,097").




                                              Page 1:of 6
\         Case 4:20-cv-00090-DPM Document 2 Filed 01/24/20 Page 2 of 5




                                  II. JURISDICTION AND VENUE

    4.. This Court· has jurisdiction pur~uant t9 Atk:~. G.c;>de Arµi: § l-6.,.J 3.:2ffl(a); wbi~h. pro.yjdes

        that circuit courts shall have origi.nai jurisdiction of ail actfons ·and ptoc.eedings for the

        redress of civil gri~v;:mces except wber~ e)l:clt~sivejurigdj~tion is give:rrto oth~rc.ollrl$ ..

    5. Venue is proper pursuant to.Ark. Code Ann.-§' 16-60-101, which provides that all actions

        for personal injury ttlay be brought in.the. cpunty Where· the. incident OCCUlil'eii.which·.QRUSed

        the injury, in the county where the person inj\lre°' r~sicied at tl;le tune <>f the injU.cy; ()f'tbe

        county in which the defendantresided.

                                           IIL'BASIC PREMISE.

    6. This.is a negligence case which-atises. from an.incident thato~clJ.1Te4 or1.Janu!lIY'l h 2()17,

        at 15216 Chicot Road, Ma:belvale, Pulaski Cotutfy, A'rkansa~~- more commonly. known -as
        Dollar Gener~l Store #13097.

                                               IV~ :FACTS

    7. At .all material times, Defendant Op,t:r~t~ a. r~t~il store, bown !:1S Po.Har Oertetal :store

        #13097,andwas open for bus1ness to the ptiblic, includingthe Plaintiff.

    8. That at .all 'times .relevant hereto,. Plaintiff, Charli: Kni~ht, was a:n. invitee and legally on the

        premises.

    9. DoilarGeneral Store #13097.had.a hole, hereinafter known as the ' 1Hole'J in,the'con.cr.ete

        direc.tly   in front of the ramp, leading into the front entrance·otthe store ... A phot~graph of
        the '~Hole" is attached as Exhibit A.

    10, The ''Hole" was. a hazard that was either known, ·or should have been knoWI4 to the

        Defendal)t, a~:the lines of the cpncretewere'.painted'o.V~:i; tli~ :.Bole/'




                                                Page 2 of 6
          Case 4:20-cv-00090-DPM Document 2 Filed 01/24/20 Page 3 of 5

.•




     11. The Def~ndant did not have any waming ofthe •~Hole'1 for invi~ees that were expected to

        enter and .exit the store through this location.

     lt On or about Jf;llluary il, 2.017, J?lairttfft: Cl."u1rli. Knight~Was. ~xiting the store w.aikirtg .on

        the ramp carrying out he!.' pur~hlises when she ~rippe~l ~n tb,e "HQle/' As ~ re'$:ult PJajn,tiff

        sustained severe personafinjtiries and damages.

                                           v:.     NEGLIGENCE

     13. That in carrying out secunfy·:operatiorts, the corporate-Defendant, DOLOEN.(;0~,.LL~\,

        owed. a duty to those lawfuUr on the premfae.s: of the Dollar General Store ·#I.3097,.

         including the Plaintiff, Cbarli Knight, to use dµe care to; ensure Uiat ~µ~11 perspijS:·were not

        injured ol' otherwise. put at risk while at the store.

     14. Defendant was negligent in the followin~ particulars:

             a. Failing to properly supervise.:the area ln ·q-qestio,n SQ: as;to fumi.shJp, tb(rPia,i,ntiff;

                 CharH Knig_ht, a safe shopping experience,. free           from.   hazards; -whi'ch were

                 recogniz~d, or slioiilcl hav¢ b~ep (ec9gnizecl by DefenQaIJ.t, POLGENCQRP,. LLC..,

                 as causing, or likely to cause, ~e serious physical hann-to the Plaintiff; ·and,: 9th,~r~;
             b. Failing· to properly display warning signs or .other -directives' in a. matmer as such

                 would inform Plaintiff of the potential ll~rd;

             c. °The failure .of maintenance of.distractions thatforeseeably divened; the .Phrit}t~frs

                 attention from the dangerous ·condition that was not'visible at eye level;

            d. Failing to maintain the store in a safe condition to ~11$ure··th.~t the ~I.ab1tiffwQ1,1ld

                 not be caused injury as a result of an obstruction. which existed and which            was
                 known or should have bee11 lq1own to the Defend;mt;




                                                 Page 3 of 6
                     Case 4:20-cv-00090-DPM Document 2 Filed 01/24/20 Page 4 of 5

4   •   "   •




                       e. FaiHng to properly inspect the store. wherein the P1a:intiff was caused injucy as ·a

                          result of the obstruction which exis,ted .which. wa$: ~ow.n or sboufd have been

                           \mown to the D~fendatit~

                       f. Failing to maintainthepremis_es owned by. th~De:fend®-t.iQ goQq ~d. safl;l;~ondi,jon

                           for the ·Plaintiff and others;

                       g. Failing. otherwise·to <;omply with the i:ipplieable laws and regulations ofth~·:.State

                           of Arkansas and the applicable· Federal laws and regulations; and

                       h. Othe.rwise failing to exercise the degree of care required under the circumstances..

                                             VI.     PROXIMATECAUSATION

                15. The Defendant's negligence proximately caused the incident described herein_- @q the

                   injudes and damages sustained by'the i>iairitif[

                                 VII.    INJURIES AND COMPENSATORY DAMAGES

                16. As a result of the aforesaid conduct and.breach.ofcare . ofthe Defendant,DOLGENCORP,

                   LLC,, Plaintiffsustain~4 per~onal injµri~s and dama~es.

                17. Plaintiff is entitled to the foliowing damages:

                       a. The natures, extent, duration, and permam~ncy ofher injuries;

                       b. The full extent of the injudes she sµstained;

                       c. The expense of her medical care,_ treat:inent, and services received', including

                           transportatio;n, board and lodging expense·s,.aild.those expens.es that:ate.te·as.onably

                           certain to be required in the future;

                       d. Any pain, suffering, and mental an&uish, experienced irr the past and reasonably

                           ce,:tain to be experienced in the futute;




                                                            Page 4 Of 6
'·                   Case 4:20-cv-00090-DPM Document 2 Filed 01/24/20 Page 5 of 5

     ·•   .....


                      e. The value of any earnings, earning capacity, profits, or salary lost in. the past and

                          that are reasonably cert:ain to be- lost in the futur:e; and

                      t   The visible results ofher injuries.

              18, The injuries and damag~s .c;lesc1ibed herein p.4ve, be.en suff~red fa the past        and. will .be
                  continuing irt the future.

                                             VIII. DEMAND. FORJURYTRIAL

              19. Plaintiff hereby deman(,ls a tti~lby ju,:y,

                                                IX.      DEMAND AND PRAYER

              20, The Plaintiff demands ju<,lgment against the D~fend1;1nt for damag~s'in a sum in.:~xcess1       or·
                  thatrequired for federal courtjurisdiction in diversity ofcitizenship cases and.sµfl.iqi~~t ~o

                  fully compensate her fot her damages.
              21. The Plaintiff demands judgment against the Defendant in an amount to be s~t by the jury

                  to compensate her for her damages, for reasonable expenses; co.sts; and for all. oth~r moper

                  relief to. wl):i.ch she may be erttitl.ed.




                                                                        RESPECT:Ft.JLL Y SUBMITTED~




                                                                                       on (Ade.. arNo'. .2.Ql7024)
                                                                              · FFICES OF TRAVIS BERRY .
                                                                         01 Main Street
                                                                        Arkadelphia, AR 71923
                                                                        Telephone:, (870) 246-7650
                                                                        F~cshnile:    (870) 246;,7679
                                                                        Email:        clay:m.berryJm,vver
                                                                                           .= ' .     . .,




                                                               Page S of 6
